
	
		VI
		109th CONGRESS
		2d Session
		S. 3699
		IN THE SENATE OF THE UNITED STATES
		
			July 20, 2006
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide private relief.
	
	
		1.Private reliefThe survivors of Christopher Kangas of
			 Brookhaven, Pennsylvania, shall be eligible for an award of $250,000 to be
			 issued by the Bureau of Justice Assistance of the Department of Justice due to
			 his death as a result of his acting in the capacity of a public safety
			 officer.
		2.National Fallen
			 Firefighters MemorialThe
			 United States Fire Administration shall include the name of Christopher Kangas
			 on the National Fallen Firefighters Memorial in Emmitsburg, Maryland.
		
